Title: From George Washington to Major General Alexander McDougall, 4 July 1779
From: Washington, George
To: McDougall, Alexander


        
          Dear Sir
          Head Quarters New Windsor 4th July 1779.
        
        To day being the anniversary of independence you will be pleased to have it taken notice of by discharging thirteen peices of cannon at one oClock.
        I wish we had it in our power to distribute a portion of rum to the Soldiers, to exhilerate their spirits upon the occasion; but unfortunately our stock is too scanty to permit. I am Dear Sir Your most Obedt servt
        
          Go: Washington
        
        
          P.S. Major Beauman told me yesterday he had some damaged powder, this had best be made use of.
        
      